Matter of Kiefer (2022 NY Slip Op 01506)





Matter of Kiefer


2022 NY Slip Op 01506


Decided on March 10, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:March 10, 2022

PM-51-22
[*1]In the Matter of Megan Chauffe Kiefer, an Attorney. (Attorney Registration No. 5463443.)

Calendar Date:March 7, 2022

Before:Garry, P.J., Reynolds Fitzgerald, Colangelo, Ceresia and McShan, JJ. 

Megan Chauffe Kiefer, Metairie, Louisiana, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Megan Chauffe Kiefer was admitted to practice by this Court in 2016 and lists a business address in Metairie, Louisiana with the Office of Court Administration. Kiefer now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Kiefer's application.
Upon reading Kiefer's affidavit sworn to January 24, 2022 and filed January 28, 2022, and upon reading the February 23, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Kiefer is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Reynolds Fitzgerald, Colangelo, Ceresia and McShan, JJ., concur.
ORDERED that Megan Chauffe Kiefer's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Megan Chauffe Kiefer's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Megan Chauffe Kiefer is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Kiefer is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Megan Chauffe Kiefer shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.